Citation Nr: 1642477	
Decision Date: 11/03/16    Archive Date: 11/18/16

DOCKET NO.  11-16 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for post-operative right knee arthritis prior to February 12, 2016.

2.  Entitlement to a rating in excess of 20 percent for limitation of extension for right knee from February 12, 2016, to May 18, 2016.

3.  Entitlement to a rating excess of 30 percent for right total knee arthroplasty as of July 1, 2017 (exclusive of the time period where a total rating has been assigned).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1959 to May 1963.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, which, in pertinent part, denied a rating in excess of 10 percent for post-operative right knee arthritis.

In December 2015, the Board remanded the case for additional development and it now returns for further appellate review.

While on remand, in a February 2016 rating decision, the Agency of Original Jurisdiction (AOJ) granted a 20 percent rating for limitation of extension for right knee (previously rated as postoperative right knee arthritis), effective February12, 2016.  In an October 2016 rating decision, the RO granted a 100 percent rating from May 18, 2016, to July 1, 2017, and a 30 percent rating thereafter, for right total knee arthroplasty (previously rated as limitation of extension for right knee and postoperative right knee arthritis).  As these increases did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).  Furthermore, for the sake of clarity, the Board has listed each period on appeal separately on the title page of this decision.

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems, and has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.



REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  In addition, where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In December 2015, the Board remanded the appeal for further development, inter alia, to "ensure that all relevant records of the Veteran's VA treatment are associated with the claims file, to particularly include any such records dated prior to March 3, 2009, and subsequent to June 5, 2009," noting that "[e]fforts to obtain the evidence should be fully documented, and should be discontinued only if it is concluded that the evidence sought does not exist or that further efforts to obtain the evidence would be futile."  While on remand, the AOJ obtained records from March 3, 2009 to June 9, 2009, and from February 13, 2016, to March 29, 2016; however, there is no indication that the AOJ attempted to obtain records prior to March 3, 2009, or from June 5, 2009, to February 13, 2016, and after March 29, 2016.  As the requested development has not been completed, further action to ensure compliance with the Board's December 2015 remand directives is required.

Furthermore, the Board notes that the Veteran most recently underwent a VA examination in February 2016 in order to assess the current nature and severity of his right knee disability in accordance with the Board's December 2015 remand directives.  However, subsequent to such examination, in Correia v. McDonald, 28 Vet. App. 158 (2016), the United States Court of Appeals for Veterans Claims (Court) found that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  As the Veteran's prior VA examinations conducted during the appeal period in July 2009 and February 2016 did not include joint testing for pain on passive motion, in weight-bearing, and nonweight-bearing, the Board finds that a retroactive medical opinion is needed to address whether, prior to his May 18, 2016, right total knee arthroplasty, pain would have impaired the Veteran's right knee joint on both active and passive motion, in weight-bearing and nonweight-bearing, and, if so, whether it is possible to express any such impairment in terms of additional degrees of limited motion.

Finally, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records, to include the above-referenced VA treatment records, should be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records, to include VA treatment records dated prior to March 3, 2009; from June 5, 2009, to February 13, 2016; and from March 29, 2016, to the present, should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2)  and 38 C.F.R. § 3.159(e).

2.  After all outstanding records have been associated with the claims file, return the claims file to the VA examiner who conducted the Veteran's February 2016 VA examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the February 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  

The examiner is requested to review the June 2009 and February 2016 VA examination reports and offer an opinion as to whether pain would have impaired the Veteran's right knee joint on both active and passive motion, in weight-bearing and nonweight-bearing, and, if so, whether it is possible to express any such impairment in terms of additional degrees of limited motion.  A rationale must be provided for any opinion offered.  If the foregoing opinion cannot be provided without resorting to mere speculation, examiner is asked to specifically so state and explain why this is so.  Please advise the examiner that, in order for the Board to rely upon a statement that an opinion cannot be provided without resort to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the inability to provide an opinion must be provided, i.e., if the examiner concludes an opinion cannot be expressed without resorting to mere speculation, he or she must also indicate why a response is not possible or feasible, i.e., such as by specifying whether additional evidence or other procurable data is needed, that the limits of medical knowledge have been exhausted, etc.

3.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
A. JAEGER
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

